                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


CLIFTON SKIDGEL,

       Plaintiff,

v.                                                                 2:19-cv-179-MV-JHR

GEO GROUP INC,

       Defendant.

                        ORDER GRANTING PROTECTIVE ORDER

       Before the Court is Defendant’s Motion for Protective Order [Doc. 9]. Defendant removed

Plaintiff’s pro se Prisoner Civil Rights Complaint to Federal District Court on March 5, 2019.

[Doc. 1]. Because Plaintiff is an inmate who seeks redress from a governmental entity or officer,

the Court must screen the Complaint pursuant to 28 U.S.C. § 1915A. Sua sponte dismissal is

required if the Complaint fails to state a cognizable claim or seeks monetary relief from a defendant

who is immune. See 28 U.S.C. §1915A(b). Section 1997(e) of Title 42 further provides that a

defendant may decline to reply to any action brought by an inmate until the Court orders a

response. See 42 U.S.C. § 1997e(g)(1)-(2). Finally, prisoner petitions are excluded from pre-trial

case management procedures, including discovery obligations, under the Court’s local rules. See

NMLR 16.3(d). Based on these authorities, the Court will grant the Motion and excuse all further

obligations with one exception: Defendant shall respond to the Motion to Consolidate [Doc. 11].

       IT IS ORDERED that the Motion for Protective Order [Doc. 9] is GRANTED; and except

as described above, the parties are excused from all other pre-screening filings and obligations,

including responding to the other’s motions, until further Order by the Court.

       IT IS FURTHER ORDERED that once screening is complete, the Court will enter a
separate order either dismissing the Complaint or requiring Defendant to file a responsive

pleading.



                                         ____________________________________
                                         JERRY H. RITTER
                                         UNITED STATES MAGISTRATE JUDGE
